COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, Bumgardner and Frank
Argued at Salem, Virginia


PEYTON L. MORGAN, III
                                           MEMORANDUM OPINION * BY
v.   Record No. 1402-00-3                JUDGE ROSEMARIE ANNUNZIATA
                                              FEBRUARY 6, 2001
KATHERINE ANN ROSE


         FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                    Richard S. Miller, Judge

          Patricia McAdams Gibbons (Patricia McAdams
          Gibbons, P.C., on brief), for appellant.

          No brief or argument for appellee.


     The appellant, Peyton Morgan, III, appeals the decision of

the trial court reducing his spousal support obligation owed to

his former spouse, Katherine Rose, by an amount he contends is not

supported by the evidence.   He specifically contends the trial

court erred in failing:   (1) to determine whether his former

spouse was underemployed, thus justifying an imputation of income;

(2) to award a reduction of support commensurate with the material

change in circumstance established by the evidence; and (3) to

make a finding at the hearing of the actual amount of income

received by his former spouse and her need for continued support.

Morgan also contends the trial court erred in amending the


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
statement of facts submitted by Morgan.   For the following

reasons, we affirm.

                             BACKGROUND

     On appeal we review the evidence in the light most favorable

to Rose, the party prevailing below.    Richardson v. Richardson, 30

Va. App. 341, 346, 516 S.E.2d 726, 728-29 (1999).   The parties

were married on April 23, 1983 and were divorced by final decree

entered on September 2, 1993.   The parties' one minor child

resides with Morgan.   At the time of the divorce, spousal support

in the amount of $750 per month was awarded to Rose.

     In July, 1996, Morgan petitioned the City of Lynchburg

Circuit Court for a reduction in spousal support.   The court

reduced spousal support from $750 to $650 per month.   On December

9, 1999, Morgan petitioned the City of Lynchburg Juvenile and

Domestic Relations District Court for a further reduction and/or

termination of spousal support.   The court denied the petition,

and Morgan appealed that ruling to the City of Lynchburg Circuit

Court.   By order of the circuit court entered June 1, 2000,

spousal support was decreased by $50 and Morgan was ordered to pay

Rose $600 per month.   This appeal followed.

     At the hearing in circuit court, Morgan alleged there had

been a material change in the financial circumstances of the

parties that justified a modification in the amount of spousal

support.   Rose had secured a part-time job in the thirteen months

that had elapsed since the former court-ordered support.       Rose's

                                - 2 -
job is seasonal; she works at a plant nursery except during the

months of January and February and in late summer when full-time

work at the nursery is not available.   Her gross monthly pay,

averaged on an annual basis, is a little over $1,000 per month.

The court found this income represented "only a small change in

circumstances since the divorce."   Although Morgan alleged Rose

was underemployed, he presented no evidence to establish the

nature and level of any education, skills or other work

experience Rose had, nor did Morgan present evidence on the

availability of employment positions commensurate with Rose's

education, skill level or experience.   The record also reflects

Rose receives $20,000 annually as a gift from her parents, a

circumstance the court found had not changed since the divorce.

According to the financial statement received in evidence,

Rose's needs remained essentially the same as they were in 1996,

the date of the last support modification, except for consumer

debt which had increased from $268 per month to $2,348 per

month.

     In 1998, Morgan was involuntarily terminated from his job

as a manager of engineering-technical services at Ericsson in

Lynchburg where he earned $73,000 per year.   He was awarded

severance pay for twenty-three weeks, and ultimately went into

business for himself after he was unsuccessful in obtaining a

lateral entry position with First Colony Insurance and

Framatome.   He declined employment near his former level in

                               - 3 -
Northern Virginia on the ground it would require relocation for

both himself and the parties' daughter who visits with Rose

weekly.   Morgan determined that "relocating would have radically

altered his daughter's relationship with her mother" and that

the move would not be in their daughter's best interest.      The

court found Morgan had voluntarily decided to not seek a

position of comparable pay, and to become self-employed at a

lesser income. 1   Morgan earned $26,000 in 1999 and reported

expected gross receipts in the year 2000 in the amount of

$50,000, which would net him approximately $43,000 in business

income.   Morgan expected his income from his self-employment to

increase in the future.    His financial statement showed a

monthly deficit in the amount of $510.63 which was paid by his

present wife.

                               ANALYSIS

     The decision to award spousal support and the determination

of the amount to award are matters within the discretion of the

trial court.     Stubblebine v. Stubblebine, 22 Va. App. 703, 707,

473 S.E.2d 72, 74 (1996).    The court's decision will not be

disturbed on appeal unless plainly wrong or without evidence to

support it.     Reece v. Reece, 22 Va. App. 368, 372, 470 S.E.2d

148, 151 (1996).


     1
       Although Morgan now alleges on appeal that the court erred
in finding he was voluntarily underemployed, Morgan never
objected at the trial level to the court's finding; therefore,
he failed to preserve this issue for appeal. Rule 5A:18.

                                 - 4 -
     Morgan first contends the trial court erred in failing to

impute income to Rose.   We disagree.   In the absence of evidence

of Rose's abilities and the availability of other positions for

which she could reasonably be employed, the trial court had no

basis for determining that she was underemployed and that

imputation was warranted.   Id. at 374-75, 470 S.E.2d at 151-52.

     Morgan next contends the trial court erred in failing to

award a reduction of support commensurate with the "material

change in circumstances" established in the case.   Specifically,

he contends that the trial court failed to consider the gift

income Rose received from her parents in the amount of $20,000

annually.   However, the court found that Rose had been receiving

the $20,000 annually since before the parties separated;

therefore, the receipt of gift income did not constitute a

change of circumstance from the original divorce decree and

spousal support award.   Although Morgan alleges on appeal that

the $20,000 parental gift had never before been considered by a

court in determining the award amount, there is no evidence in

the limited record we have before us on appeal to support that

allegation.   White v. Morano, 249 Va. 27, 30, 452 S.E.2d 856,

858 (1995) ("[T]he onus is upon the appellant to provide the

reviewing court with a sufficient record from which it can be

determined whether the trial court erred as the appellant

alleges.").   Therefore, we cannot find the trial court erred in

finding the receipt of the gift income did not constitute a

                               - 5 -
change in circumstance warranting a reduction in the support

award.

     Morgan next contends the trial court erred in failing to

make a finding of the actual amount of income received by Rose

and in failing to find a continued need for support.   Morgan

cites no authority in support of the contention that the court

must make an explicit finding of income and need as a predicate

to modifying support, and we have found none.    We therefore find

his contentions to be without merit.

     Similarly, Morgan's final contention that the trial court

erred in "altering the Statement of Facts by adding a Memorandum

that was written by the trial Judge after the hearing" is

without merit.   Under Rule 5A:8, the trial judge is responsible

for certifying the written statement of facts.   The rule

specifically provides that "[a]t any time while the record

remains in the office of the clerk of the trial court, the trial

judge may, after notice to counsel and hearing, correct the

transcript or written statement."   In this case, the trial court

held a hearing on June 28, 2000 concerning the content of the

statement of facts.   At that hearing, the trial court made known

to the parties the corrections and additions it was making to

the statement, and both parties signed the amended statement.

Because we find the trial court's actions were authorized by

Rule 5A:8, we find no merit in Morgan's final contention.



                               - 6 -
For the reasons stated in this opinion, we affirm.

                                             Affirmed.




                         - 7 -